*Form of a bond for Security for Costs, under the act entitled “ An act relating to excise and to licensing retailers of intoxicating liquors," passed May 14, 1845.The following was a suit commenced under the act above mentioned, in the county of Albany. A motion was made at the February special term, 1841, *282to set aside the declaration and proceedings in the cause, on the ground that the hond for security for costs filed was informal and insufficient.Mr. Justice Beabdslby, who held that term, took the case under advisement, and on the 5th of kiarck, 1847, made the following order, which is published herein, at 'an early period, for the benefit of the profession, as a proper form, for the bonds in such cases.